       Case 1:15-cv-08725-GBD-RWL Document 225 Filed 12/31/18 Page 1 of 2




                                                                     December 31, 2018

          Re:       UMB Bank, N.A., as Trustee v. Sanofi, Case No. 1:15-cv-08725-GBD

Dear Judge Lehrburger:

       We write jointly on behalf of Plaintiff UMB Bank, N.A., as Trustee (“the Trustee”) and
Defendant Sanofi, pursuant to the Sixth Amended Discovery Plan and Scheduling Order (ECF
No. 224) requiring the parties to submit a status report to Your Honor every 60 days.

I.        Pending Motions

          There are no pending motions.

II.       Fact Discovery

          A.        Document Production

          The Trustee has completed its production of documents responsive to Sanofi’s requests.

          Sanofi has completed its production of documents responsive to the Trustee’s requests.

       The parties reserve their rights to challenge the completeness of each other’s document
production.

          B.        Depositions

          Fact depositions have been completed.

       The parties continue to confer concerning Sanofi’s designation of prior deposition
testimony as Rule 30(b)(6) testimony, as well as with respect to a single deposition errata.

          C.        Subpoenas

        The Trustee has issued subpoenas for documents of third parties who provided services to
Sanofi. Production of documents responsive to these third-party subpoenas is largely complete.
The Trustee will continue to meet and confer with the subpoenaed parties regarding the adequacy
of these productions.

       Sanofi has issued subpoenas for documents of third-party CVR holders Stonehill Master
Fund Limited and Stonehill Institutional Partners, L.P. (collectively, “Stonehill”). Stonehill’s
production is not yet complete. Sanofi continues to confer with Stonehill regarding the adequacy
of Stonehill’s production. Sanofi reserves the right to serve a deposition subpoena on Stonehill.



WEIL:\96852240\2\71937.0101
       Case 1:15-cv-08725-GBD-RWL Document 225 Filed 12/31/18 Page 2 of 2
Honorable Robert W. Lehrburger
December 31, 2018
Page 2


        It is the Trustee’s position that, pursuant to the Fifth and Sixth Amended Discovery Plans
and Scheduling Orders, the time to complete fact discovery has expired, and the Trustee reserves
the right to oppose any subpoenas that Sanofi may serve seeking additional depositions and fact
discovery.

          D.        Interrogatories and Requests for Admission

        Pursuant to Paragraph II.a.1. of the Fifth Amended Discovery Plan and Scheduling Order,
on October 30, 2018 the parties served Interrogatories and Requests for Admission on each
other. The parties will engage in meet and confers regarding their respective responses and
objections served on December 20, 2018.

III.      Expert Discovery

      Expert discovery will proceed as outlined in Paragraph II.a of the Sixth Amended
Discovery Plan and Scheduling Order.

IV.       Next Joint Status Letter

          The parties will submit their next joint status letter on Friday, March 1, 2019.


                                        Respectfully submitted,


CAHILL GORDON & REINDEL LLP                          WEIL, GOTSHAL & MANGES LLP


 s/ Charles A. Gilman                                 s/ John A. Neuwirth
Charles A. Gilman                                    John A. Neuwirth
80 Pine Street                                       767 Fifth Avenue
New York, NY 10005                                   New York, NY 10153
Telephone: 212-701-3403                              Telephone: 212-310-8297
cgilman@cahill.com                                   john.neuwirth@weil.com
Attorneys for Plaintiff                              Attorneys for Defendant




WEIL:\96852240\2\71937.0101
